Exhibit 99.1 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED AUGUST 31, 2011 AND THE PERIOD ENDED AUGUST 31, 2010 Issued: October 27, 2011 PricewaterhouseCoopers LLP, Chartered Accountants One Lombard Place, Suite 2300 Winnipeg, Manitoba Canada R3B 0X6 Telephone +1 (204) 926 2400 Facsimile +1 (204) 944 1020 October 27, 2011 Independent Auditor’s Report To the Shareholders ofPostmedia Network Canada Corp. We have audited the accompanying consolidated financial statements of Postmedia Network Canada Corp. and its subsidiaries, which comprise the consolidated balance sheets as at August 31, 2011 and 2010 and the consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for the year ended August 31, 2011 and for the period from April26, 2010 to August31, 2010, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. "PwC" refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Postmedia Network Canada Corp. and its subsidiaries as at August 31, 2011 and 2010 and the results of their operations and theircash flows for the year ended August 31, 2011 and for the period from April26, 2010 to August31, 2010 in accordance with Canadian generally accepted accounting principles. Chartered Accountants Winnipeg, Canada 2 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED STATEMENTS OF OPERATIONS For the year ended August 31, 2011 and the period from April 26, 2010 to August 31, 2010 (with operations commencing on July 13, 2010) (note 1) (In thousands of Canadian dollars) Revenues Print advertising Print circulation Digital Other Expenses Compensation Newsprint Other operating Amortization Restructuring of operations and other items (note 4) Operating income (loss) ) Interest expense, excluding loss on debt prepayment Loss on debt prepayment (note 11) - Loss on disposal of property and equipment and intangible assets - Loss (gain) on derivative financial instruments (note 5) ) Foreign currency exchange (gains) losses ) Acquisition costs (note 3) Loss before income taxes ) ) Provision for income taxes (note 6) - - Net loss ) ) Loss per share (note 13): Basic $ ) $ ) Diluted $ ) $ ) See accompanying notes to consolidated financial statements. 3 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the year ended August 31, 2011 and the period from April 26, 2010 to August 31, 2010 (with operations commencing on July 13, 2010) (note 1) (In thousands of Canadian dollars) Net loss ) ) Other comprehensive loss Unrealized loss on valuation of derivative financial instruments, net of tax of nil (2010 - nil) (note 17) Comprehensive loss ) ) See accompanying notes to consolidated financial statements. 4 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED BALANCE SHEETS As at August 31, 2011 and 2010 (In thousands of Canadian dollars) ASSETS Current Assets Cash Accounts receivable Inventory (note 7) Prepaid expenses and other assets Property and equipment (note 8) Derivative financial instruments (note 9) Other assets Intangible assets (note 10) Goodwill (note 3) See accompanying notes to consolidated financial statements. 5 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED BALANCE SHEETS (continued) As at August 31, 2011 and 2010 (In thousands of Canadian dollars) LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable Accrued liabilities Deferred revenue Current portion of derivative financial instruments (note 9) Current portion of long-term debt (note 11) Current portion of obligation under capital lease - Long-term debt (note 11) Derivative financial instruments (note 9) Obligation under capital lease Pension, post-retirement, post-employment and other liabilities (note 12) Future income taxes (note 6) Shareholders' Equity Capital stock (note 13) Contributed surplus (note 15) Deficit ) ) Accumulated other comprehensive loss ) Commitments and contingencies (note 18) Subsequent event (note 21) On behalf of the Board of Directors: Signed Signed Paul Godfrey Ron Osborne Director Director See accompanying notes to consolidated financial statements. 6 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the year ended August 31, 2011 and the period from April 26, 2010 to August 31, 2010 (with operations commencing on July 13, 2010) (note 1) (In thousands of Canadian dollars) Accumulated other Total Capital Contributed comprehensive Shareholders' stock surplus Deficit loss equity Balance as at August 31, 2010 ) ) Net loss - - ) - ) Other comprehensive loss - - - ) ) Stock-based compensation (note 15) - - - Balance as at August 31, 2011 ) ) Accumulated other Total Capital Contributed comprehensive Shareholders' stock surplus Deficit loss equity Balance as at April 26, 2010 - Shares issued (note 13) - - - Share issuance costs (note 13) ) - - - ) Net loss - - ) - ) Other comprehensive loss - - - ) ) Stock-based compensation (note 15) - - - Balance as at August 31, 2010 ) ) See accompanying notes to consolidated financial statements. 7 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS For the year ended August 31, 2011 and the period from April 26, 2010 to August 31, 2010 (with operations commencing on July 13, 2010) (note 1) (In thousands of Canadian dollars) CASH GENERATED (UTILIZED) BY: OPERATING ACTIVITIES Net loss ) ) Items not affecting cash: Amortization Loss (gain) on derivative financial instruments (note 5) ) Non-cash interest Non-cash loss on debt prepayment - Loss on disposal of property and equipment and intangible assets - Non-cash foreign currency exchange (gains) losses ) Stock-based compensation (note 15) Excess of employer contributions over pension and post-retirement/employment expense (note 12) ) ) Net change in non-cash operating accounts (note 16) ) Cash flows from operating activities INVESTING ACTIVITIES Acquisition, net of cash acquired (note 3) - ) Proceeds from the sale of property and equipment - Additions to property and equipment ) ) Additions to intangible assets ) ) Cash flows from investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of long-term debt (note 11) Repayment of long-term debt (note 11) ) ) Repayment of long-term debt on refinancing (note 11) ) - Debt issuance costs (note 11) ) ) Equity issuance costs (note 13) - ) Issuance of capital stock (notes 3 and 13) - Payment on capital lease ) ) Cash flows from financing activities ) Net change in cash ) Cash at beginning of period - Cash at end of period See accompanying notes to consolidated financial statements. 8 POSTMEDIA NETWORK CANADA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the year ended August 31, 2011 and the period from April 26, 2010 to August 31, 2010 (with operations commencing on July 13, 2010) (note 1) (In thousands of Canadian dollars, except as otherwise noted) 1. DESCRIPTION OF BUSINESS Postmedia Network Canada Corp. (“Postmedia” or the “Company”) is a holding company that has a 100% interest in its subsidiary Postmedia Network Inc. (“Postmedia Network”).The Company was incorporated on April 26, 2010, pursuant to the Canada Business Corporations Act, to enable the purchase of the assets and certain liabilities of Canwest Limited Partnership (“Canwest LP”) on July 13, 2010 (the “Acquisition Date”) (note 3). These consolidated financial statements include the operations of Postmedia Network Inc. and, until January 31, 2011, its wholly owned subsidiary, National Post Inc. (“National Post”).On January 31, 2011 National Post was dissolved and all its assets and liabilities were transferred to Postmedia Network. The comparative consolidated statement of operations, consolidated statement of comprehensive loss and consolidated statement of cash flows have been presented for the period from April 26, 2010 to August 31, 2010, with operations commencing on July 13, 2010. The Company’s operations consist of news and information gathering and dissemination operations, with products offered in a number of markets across Canada through a variety of daily and community newspapers, online, digital and mobile platforms.Additionally, the Company operates digital media and online assets including the canada.com network, FPinfomart.ca and each newspaper’s online website.The Company supports these operations through a variety of centralized shared services. 2. SIGNIFICANT ACCOUNTING POLICIES These consolidated financial statements are prepared on a going concern basis in accordance with Canadian Generally Accepted Accounting Principles – Part V of the Canadian Institute of Chartered Accountants Handbook (“Canadian GAAP”) and reflect all adjustments which are, in the opinion of management, necessary for fair statement of the results presented.The following is a summary of the significant accounting policies: (a) Principles of consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries.All intercompany transactions and balances are eliminated on consolidation. (b) Use of estimates The preparation of financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, related amounts of revenues and expenses, and disclosures of contingent assets and liabilities.Although these estimates are based on management’s best knowledge of the amount, event or actions, actual results could differ from those estimates. 9 (c) Foreign currency translation At the balance sheet date, monetary assets and liabilities denominated in foreign currencies are translated into Canadian dollars using the foreign currency exchange rate in effect at that date.Revenues and expense items are translated at the foreign currency exchange rate in effect when the transaction occurred.The resulting foreign currency exchange gains and losses are recognized in the statement of operations. (d) Property and equipment Property and equipment are recorded at cost.Amortization is provided for on a straight-line basis over the following useful lives: Assets Estimated Useful Life Buildings 10 - 40 years Machinery and equipment 2 - 20 years Amortization expense related to property and equipment under capital lease is included in amortization expense in the statement of operations. (e) Impairment of long lived assets The Company reviews long lived assets with definite useful lives, and recognizes impairments when an event or change in circumstances indicates that the assets’ carrying value will exceed the total undiscounted cash flows expected from its use and eventual disposition.An impairment loss is calculated by deducting the fair value of the asset from its carrying value. (f) Goodwill and intangible assets Goodwill and intangible assets with indefinite useful lives are not amortized. The goodwill in these consolidated financial statements as at August 31, 2011 and 2010 relate solely to the acquisition as described in Note 3 and represents the excess consideration transferred over the fair value of net identifiable assets acquired and the liabilities assumed. Goodwill is tested for impairment annually or when events or a change in circumstances occurs that more likely than not reduces the fair value of the reporting unit below carrying value.Goodwill is tested for impairment by comparing the fair value of a particular reporting unit to its carrying value.When the carrying value exceeds its fair value, the fair value of the reporting unit’s goodwill is compared with its carrying value to measure any impairment loss and the loss is recognized in the statement of operations.The goodwill impairment analysis requires the Company to make various judgments, estimates and assumptions, about future revenues, operating profits, growth rates, capital expenditures, and discount rates. The starting point for the assumptions used in the Company’s analysis is the Company’s annual forecast which takes into consideration a multitude of factors, including historical growth rates and operating performance, related industry trends and economic conditions, among others. Assumptions are also made for growth rates for periods beyond the annual forecast. The estimates of fair value are sensitive to changes in all of these variables, certain of which are outside the Company’s control. 10 Intangible assets, including newspaper mastheads and the related domain names have been recorded based on their fair values on the Acquisition Date as described in note 3.The mastheads and certain domain names related to the online newspaper websites have indefinite lives, are not subject to amortization and are tested for impairment annually or more frequently if events or changes in circumstances indicate the asset may be impaired. Impairment of an indefinite life intangible asset is recognized in an amount equal to the difference between the carrying value and the fair value of the related indefinite life intangible asset. The significant estimates and assumptions used by management in assessing the recoverability of goodwill and intangible assets are primarily estimated future cash flows, discount rates and growth rates. Any changes in these estimates or assumptions could result in an impairment charge. The estimates, based on reasonable and supportable assumptions and projections, require management’s subjective judgment. Depending on the assumptions and estimates used, the results of the impairment tests can vary within a range of outcomes. Intangible assets include internally generated software.Costs of internally generated software comprise all directly attributable costs necessary to create, produce and prepare the software to be capable of operating in the manner intended by management.All costs incurred during the research and planning phase are expensed as incurred.Development costs that are directly attributable to the design and testing are recognized as intangible assets. Intangible assets with definite useful lives are amortized over their useful life using the straight-line method over the following periods: Assets Estimated Useful Life Software 2- 10 years Subscribers 5 years Customer relationships 4-5 years Domain names 15years (g) Revenue recognition Print advertising revenue is recognized when advertisements are published. Print circulation revenue includes home-delivery subscriptions and single copy sales at newsstands and vending machines.Print circulation revenue from subscriptions is recognized on a straight-line basis over the term of the subscriptions.Print circulation revenue from single-copy sales at newsstands and vending machines, net of a provision for estimated returns based on historical rate of returns, is recognized when the newspapers are delivered.Digital revenue is recognized when advertisements are placed on the Company’s websites or, with respect to certain online advertising, each time a user clicks on certain ads.Digital revenue also includes subscription revenue for business research and corporate financial information services and is recognized on a straight-line basis over the term of the subscriptions or contracts.Other revenue is recognized when the related service or product has been delivered.Amounts received relating to services to be performed in future periods are recorded as deferred revenue on the consolidated balance sheet. (h) Income taxes The asset and liability method is used to account for future income taxes.Under this method, future income tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts and the tax bases of assets and liabilities.Future income tax assets and liabilities are measured using substantively enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled.The effect on future income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the substantive enactment date.Future income tax assets are recognized to the extent that realization is considered more likely than not. 11 (i) Inventory Inventory, consisting of primarily printing materials, is valued at the lower of cost, using the first-in-first out cost formula, and net realizable value.Inventories are written down to net realizable value if the cost of the inventories exceeds its net realizable value.Reversals of previous write-downs to net realizable value are required when there is a subsequent increase in the value of inventories. (j) Business combinations The Company uses the acquisition method of accounting to record business combinations.The acquisition method of accounting requires the Company to recognize, separately from goodwill, the identifiable assets acquired, the liabilities assumed and any non-controlling interest in the acquiree measured at the acquisition-date fair values.The consideration transferred shall be measured at fair value calculated as the sum of the acquisition-date fair values of the assets transferred by the Company, the liabilities incurred by the Company and any equity interests issued by the Company.Contingent consideration is recognized as part of the consideration transferred.Goodwill as of the acquisition-date is measured as the excess of the consideration transferred and the amount of any non-controlling interest acquired over the net of the acquisition-date amounts of the identifiable assets acquired and the liabilities assumed, measured at fair value.Acquisitions costs are expensed in the period they are incurred except for those costs to issue equity securities which are offset against the related equity instruments and those costs to issue debt which are offset against the corresponding debt and amortized using the effective interest method.Acquisition related costs include advisory, legal, accounting, valuation and other professional or consulting fees; and costs of registering and issuing debt and securities. (k) Financial instruments, derivatives and hedge accounting Financial instruments are classified as held-for-trading, available-for-sale, held-to-maturity, loans and receivables or other financial liabilities, and measurement in subsequent periods depends on their classification.The Company has classified its financial instruments, excluding derivative financial instruments, as follows: § Cash, accounts receivable and other long-term receivables included in other assets are considered loans and receivables; § Accounts payable, accrued liabilities, long-term debt and other long-term payables are considered other financial liabilities. Upon initial recognition all financial instruments are recorded on the consolidated balance sheet at their fair values.After initial recognition, financial instruments are measured at their fair values, except for loans and receivables and other financial liabilities which are measured at amortized cost using the effective interest rate method.The effective interest rate is the rate that exactly discounts the estimated future cash flows through the expected life of the financial instrument to its net carrying amount.Financing fees related to other financial liabilities are recorded as a reduction to the carrying amounts and amortized using the effective interest rate method.Financing fees related to revolving debt arrangements are initially recognized as an other asset and amortized over the term of the arrangement in interest expense.The Company uses trade date accounting. 12 Collectability of trade receivables is reviewed on an ongoing basis.An allowance account is used when there is objective evidence that a receivable is impaired and it is probable that the Company will not collect all contractual amounts due.The factors that are considered in determining if a trade receivable is impaired include historical experience, analysis of aging reports and specific factors including, whether a customer is in bankruptcy, under administration or if payments are in dispute.The offsetting expense is recognized in the statement of operations within other operating expenses.When a trade receivable for which an impairment allowance had been recognized becomes uncollectible in a subsequent period, it is written off against the allowance account.Subsequent recoveries of amounts previously written off are credited against operating expenses in the statement of operations. The Company uses derivative financial instruments to manage its exposure to fluctuations in foreign currency rates and interest rates.The Company does not hold or use any derivatives instruments for trading purposes.Derivative financial instruments are initially recognized at fair value on the date a contract is entered into and are subsequently re-measured at their fair value. The method of recognizing the resulting gain or loss depends on whether the derivative financial instrument is designated as a hedging instrument and the nature of the item being hedged.Under hedge accounting, the Company documents all hedging relationships between hedging items and hedged items, as well as its strategy for using hedges and its risk management objective.The Company assesses the effectiveness of derivative financial instruments when the hedge is entered into and on an ongoing basis. The Company uses foreign currency interest rate swaps to hedge (i) the foreign currency rate exposure on interest and principal payments on foreign currency denominated debt and/or (ii) the fair value exposure on certain debt resulting from changes in the US and Canadian variable base rates and/or (iii) foreign currency and interest rate exposure on variable interest rate and principal payments on foreign currency denominated debt. The foreign currency interest rate swaps that hedge all future interest and principal payments on U.S. denominated debt in fixed Canadian dollars are designated as cash flow hedges. For derivative financial instruments designated as cash flow hedges, the effective portion of the hedge is reported in other comprehensive income until it is recognized in the statement of operations during the same period in which the hedged item affects income, while the ineffective portion is immediately recognized in the statement of operations. When a hedged item ceases to exist or cash flow hedge accounting is terminated, the amounts previously recognized in accumulated other comprehensive income are reclassified to the statement of operations when the variability in the cash flows of the hedged item affects income.Cash flows associated with derivative contracts accounted for as hedges are classified in the same category in the statement of cash flows as the item being hedged. Derivative financial instruments that are not designated as hedges, including certain derivatives that are embedded in financial or non-financial contracts, are measured at fair value in the consolidated balance sheet. An embedded derivative is a component of a hybrid instrument that also includes a non-derivative host contract, with the effect that some of the cash flows of the combined instrument vary in a way similar to a stand-alone derivative.If certain conditions are met, an embedded derivative is separated from the host contract and measured at fair value. Any change in the fair value of these derivative financial instruments is recorded in the statements of operation as gain or loss on derivative financial instruments. 13 (l) Pension plans and post-retirement/employment benefits The Company maintains a number of defined contribution and defined benefit pension and defined benefit post-retirement/employment plans.For defined benefit plans, the accrued benefit obligation associated with pension and post-retirement/employment benefits earned by employees is determined using the projected benefit method pro-rated on service.Under this method an equal portion of the total estimated future benefit is attributed to each year of service.The determination of the benefit expense requires management’s estimate of expected return on plan assets, rate of compensation increase, retirement ages of employees, expected health care cost trend rate, and other costs, as applicable.For the purpose of calculating the expected return on plan assets, those assets are valued at fair value. Vested past service costs from plan amendments are recognized in the statement of operations immediately and unvested past service costs are amortized on a straight-line basis over the average remaining service period of employees active at the date of the amendment.Actuarial gains and losses arise from the difference between the actual rate of return on plan assets and the expected rate of return on plan assets or from changes in actuarial assumptions used to determine the accrued benefit obligation.For each plan, excluding event-driven post-employment benefits, the excess of the net actuarial gain or loss over 10% of the greater of the accrued benefit obligation and the fair value of plan assets at the beginning of the year is amortized over the average remaining service period of active employees.For event-driven post-employment benefits, actuarial gains and losses are amortized over the average duration over which benefits are expected to be paid (expected average remaining service life). Curtailment gains are recognized in the period in which the curtailment occurs.Curtailment losses are recognized when it is probable that a curtailment will occur and the effects of which can be reasonably estimated.Gains or losses arising from the settlement of a pension plan are only recognized when responsibility for the pension obligation has been relieved.When an event gives rise to both a curtailment and a settlement, the curtailment is accounted for prior to the settlement.For the post-retirement and post-employment defined benefit plans the related benefits are funded by the Company as they become due.For the defined contribution plans, the pension expense represents the amount to be contributed by the Company in the period. (m) Cash and cash equivalents Cash equivalents are highly liquid investments with an original term to maturity of less than 90 days are readily convertible to known amounts of cash and are subject to an insignificant risk of changes in value.Cash and cash equivalents are designated as loans and receivables and are carried at amortized cost. (n) Stock-based compensation The Company has a Stock Option Plan and a Restricted Share Unit Plan that will be settled through the issuance of shares of Postmedia or through cash at the option of the Company, a Deferred Share Unit Plan that will be settled with cash and an Employee Share Purchase Plan that will be settled with shares of the Company. The Company recognizes compensation expense for all stock options granted based on the fair value of the option on the date of grant using the Black-Scholes option pricing model.The fair value of the options is recognized as stock-based compensation expense over the vesting period of the options with a corresponding credit to contributed surplus.The contributed surplus balance is reduced as options are exercised through a credit to capital stock.The consideration paid by option holders is credited to capital stock when the options are exercised. 14 The Company recognizes compensation expense for all restricted share units granted based on the fair value of the Company’s shares on the issuance date of each restricted share unit grant.The fair value of the restricted share units is recognized as compensation expense, over the vesting period of each restricted share unit grant, in operating expenses with a corresponding credit to contributed surplus.The contributed surplus balance is reduced as units are exercised through a credit to share capital.Compensation cost is not adjusted for subsequent changes in the fair value of the Company’s shares. The Company recognizes compensation expense for its deferred share unit plan based on the fair value of the Company’s shares on the issuance date of each deferred share unit grant.The fair value of the deferred share units is recognized as compensation expense, over the vesting period of each deferred share unit grant in operating expenses with a corresponding credit to other liabilities.The deferred share units are re-measured at each reporting period until settlement, using the fair value of the shares of the Company. The Company will recognize its contributions under the terms of the Employee Share Purchase Plan as compensation expense over the vesting period of each plan issuance with a corresponding credit to contributed surplus.The contributed surplus balance will be reduced when shares are issued through a credit to capital stock. The Company uses the graded vesting method to calculate compensation expense for all stock- based compensation plans. 3. BUSINESS COMBINATION The Company was incorporated on April 26, 2010 to enable certain members of the Ad Hoc Committee of noteholders and lenders of Canwest LP to purchase substantially all of the assets, including the shares of National Post Inc., and assume certain liabilities of Canwest LP (the “Acquisition”).Canwest LP previously operated the newspaper, digital media and online assets now owned by the Company. An asset purchase agreement was approved on June 18, 2010 and on July 13, 2010 Postmedia Network completed the Acquisition. In accordance with the asset purchase agreement, on the Acquisition Date, Postmedia Network made the following payments in order to complete the Acquisition (the “Acquisition Consideration”): Cash Payment of cash consideration Non cash payments Issuance of shares to Canwest LP (1) Acquisition Consideration (1) Postmedia issued 13 million shares valued at $9.26 per share based on the per share proceeds received on the initial capitalization of Postmedia and supported by a discounted cash flow (Level 3 inputs). The Company obtained proceeds to fund the cash portion of the Acquisition Consideration from the issuance of shares, the issuance of 12.5% Senior Secured Notes due 2018 (the “Notes”), a Senior Secured Term Loan Credit Facility (“Term Loan Facility”) and acquired cash. 15 Canwest LP retained $9.0 million in cash to be held in trust by the court appointed monitor (the “Monitor”) to pay certain administrative fees and costs relating to the Canwest LP Companies Creditors Arrangement Act filing (the “CCAA filing”). Any excess cash not used by the Monitor at the completion of the CCAA filing will be returned to the Company. The Company had recorded estimated contingent returnable consideration receivable of $4.7 million of which $3.0 million remains uncollected as at August 31, 2011. The Company expects the outstanding contingent returnable consideration receivable to be received during the year ending August 31, 2012. Any future change to the estimate or actual contingent returnable consideration received will be recognized in the statement of operations. The Company incurred acquisition costs during the year ended August 31, 2011 of $1.2 million (for the period ended August 31, 2010 - $18.3 million), which have been charged to the statement of operations. The following statement of net assets summarizes the fair value of the major classes of assets acquired and liabilities assumed in the Acquisition: Assets acquired Cash Accounts receivable (1) Inventory Prepaid expenses and other assets Property and equipment Intangible assets (2) Liabilities assumed Accounts payable and accrued liabilities Deferred revenue Obligations under capital leases Pension, post-retirement, post-employment and other liabilities Future income taxes Net assets acquired at fair value The fair value of trade receivables was $140.3 million. The gross contractual amount for trade receivables was $144.5 million of which $4.2 million was not collectible. Of the $483.0 million of intangible assets acquired, $248.6 million was assigned to mastheads with indefinite lives, $30.0 million was assigned to domain names with indefinite lives, $36.8 million was assigned to software with an estimated weighted average useful life of 5 years, $148.3 million was assigned to subscribers with an estimated useful life of 5 years, $12.2 million was assigned to customer relationships with an estimated weighted average useful life of 5 years and $7.1 million was assigned to domain names with an estimated useful life of 15 years. Goodwill of $236.1 million has been recognized and consists of the assembled workforce, non-contractual customer relationships and expected cost savings and has been determined as follows: Acquisition Consideration Net assets acquired at fair value Goodwill (1) (1) Goodwill of approximately $172 million is deductible for tax purposes. Had the Acquisition occurred on September 1, 2009, the revenue and net loss for the year ended August 31, 2010, would have been $1,058.5 million and $23.2 million, respectively. 16 4. RESTRUCTURING OF OPERATIONS AND OTHER ITEMS (a)Restructuring of operations On the Acquisition Date, the Company assumed restructuring liabilities of $6.6 million. These restructuring liabilities consisted of initiatives that were started by Canwest LP and continued by Postmedia Network. These initiatives involved the shutdown of certain activities as well as the restructuring of various processes within the Newspapers segment. All amounts pertained to severance of employees and no related amount remains payable as at August 31, 2011 (August 31, 2010 - $6.2 million). Subsequent to the Acquisition, the Company implemented new restructuring initiatives in order to reduce costs. The restructuring initiatives consist of a series of involuntary terminations and voluntary buyouts and the Company has accrued $52.6 million related to them of which $41.9 million was accrued during the year ended August 31, 2011 (for the period ended August 31, 2010 - $10.7 million). These restructuring initiatives were substantially complete as at August 31, 2011. All amounts pertain to severance of employees and as at August 31, 2011, $9.2 million remains payable (August 31, 2010 - $10.6 million) and is expected to be substantially paid by August 31, 2012. The Newspapers segment accrued $46.6 million and paid $39.2 million related to these initiatives of which $38.5 million was accrued and $39.1 million was paid during the year ended August 31, 2011 (for the period ended August 31, 2010 - $8.1 million and $0.1 million, respectively). The Company has recorded the restructuring amounts in accrued liabilities with a corresponding expense recorded in restructuring of operations and other items in the statement of operations as follows: Restructuring liability, beginning of year - Restructuring liability, assumed on acquisition - Accrued during the year Payments during the year ) ) Restructuring liability, end of period (b) Other items The Company has incurred expenses relating to the filing of its non-offering prospectus, expenses relating to complying with the Company’s contractual obligation to make an exchange offer for the Notes that is registered with the U.S. Securities and Exchange Commission and non-severance expenses related to management oversight for the various restructuring initiatives. These expenses totaled $3.2 million for the year ended August 31, 2011 (for the period ended August 31, 2010 - $0.5 million). The Company has also recorded a curtailment gain in relation to its defined benefit pension plans as a result of the restructuring of $2.3 million for the year ended August 31, 2011 (for the period ended August 31, 2010 – nil) (note 12). 17 5. LOSS (GAIN) ON DERIVATIVE FINANCIAL INSTRUMENTS The Company’s loss (gain) on derivate financial instruments for the year ended August 31, 2011 and the period ended August 31, 2010 is comprised of the following: Loss (gain) on fair value swap not designated as a hedge ) Contractual cash interest settlement on fair value swap not designated as a hedge Gain on embedded derivative ) ) Loss (gain) on derivative financial instruments ) 18 6. INCOME TAXES The provision for income taxes for the year ended August 31, 2011 and the period ended August 31, 2010 reflects an effective income tax rate which differs from its combined Canadian federal and provincial statutory income tax rate as follows: Income taxes at combined Canadian statutory income tax rate of 27.6% (2010 - 29.0%) ) ) Change in valuation allowance on future tax assets Non-deductible expenses Non-deductible portion of capital loss (gain) ) Future tax rate changes ) - Adjustments in respect of prior year ) - Provision for income taxes - - Significant components of the Company’s future tax assets and liabilities are as follows: Future tax assets Non-capital loss carryforwards Net-capital loss carryforwards - Unrealized capital loss on foreign exchange Book amortization in excess of capital cost allowances - Cumulative eligible capital - Prepayment penalty - 86 Deferred share units Donation carryforwards - Financing fees Pension and post-retirement benefits Unpaid restructuring - Less: Valuation allowance ) ) Total future income tax assets Future tax liabilities Capital cost allowance in excess of book amortization - Discounts - Tax base difference on capital lease Cumulative eligible capital - Intangible assets Total future income tax liabilities Net future income tax liability Current future income tax liability - - Long-term future income tax liability As of August 31, 2011, the Company had non-capital loss carry-forwards for income tax purposes of $129.2 million (2010 - $30.3 million), of which $34.6 million expire in 2030 and $94.6 million expire in 2031. 19 7. INVENTORY Newsprint Other There were no write downs of inventories during the year ended August 31, 2011 (for the period ended August 31, 2010 – nil). No inventories were carried at net realizable value as at August 31, 2011 and 2010. 8.PROPERTY AND EQUIPMENT Cost Accumulated amortization Net Land - Buildings Machinery and equipment Cost Accumulated amortization Net Land - 65,760 Buildings 141,715 Machinery and equipment Amortization expense of property and equipment for the year ended August 31, 2011 was $29.2 million (for the period ended August 31, 2010 - $4.6 million). The Company has a building under capital lease with a cost of $25.3 million (2010 - $25.3 million) and accumulated amortization of $2.7 million (2010 - $0.2 million). As at August 31, 2011, the Company has $1.6 million (2010 – nil) of assets not yet in use and as such no amortization has been taken. During the year ended August 31, 2011, the Company sold property and equipment with a net book value of $1.4 million, for proceeds of $1.2 million, resulting in a loss on disposal of $0.2 million. All of the assets were within the Newspapers segment. 20 9. DERIVATIVE FINANCIAL INSTRUMENTS Assets Embedded derivative (notes 11 & 17) Foreign currency interest rate swap - not designated as a hedge (notes 11 & 17) - Liabilities Foreign currency interest rate swaps - designated as cash flow hedges (notes 11 & 17) Foreign currency interest rate swap - not designated as a hedge (notes 11 & 17) - Less portion due within one year ) ) 21 10.INTANGIBLE ASSETS Cost Accumulated amortization Net Definite life Software Subscribers Customer relationships Domain names In definite life Mastheads - Domain names - - Cost Accumulated amortization Net Definite life Software Subscribers Customer relationships Domain names 65 In definite life Mastheads - Domain names - - For the year ended August 31, 2011, the Company recorded internally generated software of $0.7 million (for the period, August 31, 2010 - nil) and recorded externally acquired software of $8.0 million (for the period ended August 31, 2010 - $0.7 million). During the year ended August 31, 2011, the Company sold intangible assets with a nominal net book value, for nominal proceeds, resulting in a nominal loss on disposal. All of the assets were within the All other category. Amortization expense related to definite life intangibles for the year ended August 31, 2011 was $45.9 million (for the period ended August 31, 2010 - $6.5 million). Amortization expense for the next five years related to these definite life intangibles is expected to be approximately: 2012 - $43.3 million, 2013 - $40.9 million, 2014 - $36.1 million, 2015 - $30.2 million, 2016 -$1.9 million. 22 11.LONG TERM DEBT Maturity Principal translated at period end exchange rates Financing fees, discounts and other Carrying value of debt Carrying value of debt Senior Secured Term Loan Credit Facility Tranche C (US$340.0M) (1)(i) July 2016 - US Tranche (1)(ii) July 2016 - - - Canadian Tranche (1)(iii) January 2015 - - - Senior Secured Notes (US$275M) (2) July 2018 Senior Secured Asset-Based Revolving Facility (3) July 2014 - Less portion due within one year ) ) (1) Term Loan Facility The Company has a Senior Secured Term Loan Credit Facility (“Term Loan Facility”) which was entered into on July 13, 2010. The Term Loan Facility includes Tranche C of US$340.0 million (CDN$333.0 million) (August 31, 2010 – nil), a US dollar term loan (the “US Tranche”) of nil (August 31, 2010 – US$267.5 million (CDN$285.3 million)), a Canadian dollar term loan (the “Canadian Tranche”) of nil (August 31, 2010 – $110.0 million), and up to US$50 million in incremental term loan facilities. As at August 31, 2011, the Company has not drawn on the incremental term loan facilities (August 31, 2010 – nil). The Term Loan Facility is secured on a first priority basis by substantially all the assets of Postmedia Network and the assets of the Company (the “Term Loan Collateral”), with the exception of those assets comprising the ABL Collateral (defined below) and on a second-priority basis by the ABL Collateral. In addition to the minimum principal repayments described below, the Company is subject to a mandatory prepayment of the loans with respect to any net cash proceeds of asset sales or issuance of indebtedness and 75% of excess cash flow for each fiscal year subject to adjustments for prepayments and leverage ratios. Such mandatory payments permanently reduce the availability under the Term Loan Facility. The Company has no payment required with respect to excess cash flow for the year ended August 31, 2011. Voluntary prepayments are permitted and reduce the quarterly minimum payments and excess cash flow payments for the fiscal year and permanently reduce the availability under the Term Loan Facility. The Company is subject to certain financial and non-financial covenants under the Term Loan Facility referred to above. The Term Loan Facility requires compliance with financial covenants including a consolidated interest coverage ratio test, a consolidated total leverage ratio test and a consolidated first lien indebtedness leverage ratio test. Among other restrictions the Term Loan Facility restricts dividend payments to an aggregate amount not to exceed $10.0 million over the life of the agreement, provided that the specified coverage ratios are satisfied and the Company is not in default subject to specified exceptions. 23 (i) On April 4, 2011, the Company entered into an agreement with its lenders which amended certain terms of the Term Loan Facility. The Canadian Tranche and US Tranche from the original credit agreement were replaced with Tranche C. Tranche C was issued for US$365.0 million (CDN$351 .7 million), at a discount of 0.25%, for net proceeds of $350.8 million, before financing fees of $5.4 million. Tranche C bears interest at Libor, with a floor of 1.25%, plus 5%. The effective interest rate of Tranche C which amortizes the initial $22.2 million of financing fees and discounts based on the estimated future cash flows, including estimated optional repayments, is 8.4%. At August 31, 2011 the Libor rate was less than 1.25%, resulting in the base rate being set at the floor of 1.25%. Tranche C is subject to quarterly minimum principal repayments equal to 0.625% of the initial outstanding principal for the first two installments, 1.25% for the next four installments, 2.5% for the next four installments and 3.75% for the next eleven installments, with any remaining principal due and payable at maturity. During the year ended August 31, 2011 the Company made contractual and voluntary principal payments on Tranche C of $4.4 million (US$4.5 million) and $19.9 million (US$20.5 million), respectively. On April 4, 2011, in conjunction with the amendments to the Term Loan Facility, the Company amended its pre-existing amortizing foreign currency interest rate swap which was entered into on July 13, 2010. This amended swap hedges the principal payments on a notional amount as at August 31, 2011 of US$180.0 million (2010 - US$225.0 million) on Tranche C, at a fixed currency exchange rate of US$1:$1.035 until July 2014 and converts the interest rate on the notional Canadian principal amount to bankers acceptance rates plus 7.07% (2010 – bankers acceptance rates plus 9.25%). During the year ended August 31, 2011, the Company paid $1.8 million related to the amendment of the foreign currency interest rate swap and charged it to the consolidated statement of operations as a loss on derivative financial instruments. The Company has not designated this swap as a hedge and as a result changes in fair value have been recognized in loss (gain) on derivative financial instruments in the consolidated statement of operations (note 5). As at August 31, 2011, a liability of $13.4 million (2010 – an asset of $3.5 million), representing the fair value of this swap, is recorded on the consolidated balance sheet in derivative financial instruments (note 9). On June 20, 2011, the Company entered into an amortizing foreign currency interest rate swap with an initial notional amount of US$50.0 million with a fixed currency exchange rate of US$1 :$0.9845 and a fixed interest rate of 8.66%. This swap matures on May 31, 2015 and as at August 31, 2011 has a notional amount outstanding of US$48.1 million. The Company has designated this hedging arrangement as a cash flow hedge and its fair value, a liability of $1.6 million is included in the consolidated balance sheet in derivative financial instruments. This cash flow hedge was 100% effective at August 31, 2011. (ii) On April 4, 2011, the US Tranche was repaid in the amount of US$247.0 million (CND$238.0 million), funded from the proceeds of Tranche C. At the time of the repayment the Company determined that the refinancing of the US Tranche was partially an extinguishment and partially a modification other than an extinguishment. For accounting purposes US$33.2 million (CND$32.0 million) was a debt extinguishment and US$213.8 million (CND$206.0 million) of the US Tranche was a debt modification other than an extinguishment. As a result during the year ended August 31, 2011, the Company charged a total of $2.7 million to the consolidated statement of operations as a loss on debt prepayment which includes $0.3 million of costs that occurred on settlement and $2.4 million of unamortized discounts and financing fees related to the US Tranche. The remaining unamortized discounts and financing fees of $15.9 million for the US Tranche were included in the opening carrying value of Tranche C. The US Tranche bore interest at Libor, with a floor of 2%, plus 7% and had an effective interest rate of 10.7%. The US Tranche was subject to quarterly minimum principal repayments equal to 0.625% of the initial outstanding principal for the first four installments, 1.25% for the next four installments, 2.5% for the next four installments and 3.75% for the next eleven installments, with any remaining principal due and payable at maturity. During the period from September 1, 2010 to April 4, 2011, the Company made contractual and voluntary principal payments on the US Tranche of $3.0 million (US$3.0 million) and $17.4 million (US$17.5 million), respectively (Period ended August 31, 2010 – voluntary payments of $34.7 million (US$32.5 million)). 24 (iii) On April 4, 2011, the Canadian Tranche was repaid in the amount of $107.3 million funded from the proceeds of Tranche C. At the time of repayment the Company determined that the refinancing of the Canadian Tranche was an extinguishment. As a result during the year ended August 31, 2011, the Company charged a total of $8.3 million to the consolidated statement of operations as a loss on debt prepayment which includes $1.1 million of costs that occurred on settlement and $7.2 million of unamortized discounts and financing fees related to the Canadian Tranche. The Canadian Tranche bore interest at bankers’ acceptance rates plus 6% and had an effective interest rate of 9.8%. The Canadian Tranche was subject to quarterly minimum principal repayments equal to 1.25% of the initial outstanding principal for the first four installments, 2.5% for the next eight installments, 3.75% for the next five installments, with any remaining principal due and payable at maturity. During the period from September 1, 2010 to April 4, 2011, the Company made contractual principal payments on the Canadian Tranche of $2.8 million (Period ended August 31, 2010 - nil). (2) Senior Secured Notes Postmedia Network has US$275.0 million (CDN$269.3 million) of 12.5% Senior Secured Notes due 2018 (the “Notes”) (2010 – US$275.0 million, CDN$293.3 million). The effective interest rate of the Notes which amortizes the initial $10.7 million of financing fees based on the estimated future cash flows is 13.3%. The Notes are secured on a second priority basis by the Company and on a third priority basis by the ABL Collateral (defined below). The Notes have a variable prepayment option subject to a premium of 6.25% for the period July 15, 2014 to July 14, 2015, 3.125% for the period July 15, 2015 to July 14, 2016 and nil thereafter. Additionally, under certain conditions the Company can redeem up to 35% of the original principal amount of the Notes prior to July 15, 2014 for a premium of 12.5% or the Company can redeem the Notes upon the payment of a customary make-whole premium. This prepayment option represents an embedded derivative that is accounted for separately at fair value. As at August 31, 2011, the embedded derivative asset has a fair value of $13.8 million (2010 - $12.3 million), which is recorded on the consolidated balance sheet in derivative financial instruments (note 9). During the year ended August 31, 2011 the Company recorded a gain of $1.5 million (for the period ended August 31, 2010 – a gain of $4.3 million) in loss (gain) on derivative financial instruments in the consolidated statement of operations related to the embedded derivative (note 5). During the year ended August 31, 2011, the Company amended the foreign currency interest rate swap such that the interest rate on a notional amount of US$275.0 million with a fixed currency exchange rate of US$1 :$1 .035 changed from a fixed rate of 14.53% to a fixed rate of 14.78%. This arrangement terminates on July 15, 2014 and includes a final exchange of the principal amount on that date. The Company has designated this hedging arrangement as a cash flow hedge and its fair value, a liability of $28.4 million (2010 - $4.2 million), is included in the consolidated balance sheet in derivative financial instruments. This cash flow hedge was 100% effective at August 31, 2011. The Notes are subject to covenants that, among other things, will restrict the ability to incur additional indebtedness, pay dividends or make other distributions or repurchase or redeem certain indebtedness or capital stock, make loans and investments, sell assets, incur certain liens, enter into transactions with affiliates, alter the businesses it conducts, enter into agreements restricting its subsidiaries’ ability to pay dividends’ and consolidate, merge or sell all or substantially all of its assets. 25 (3) Asset-Based Revolving Credit Facility The Company has a revolving senior secured asset-based revolving credit facility for an aggregate amount of up to $60 million, including a $10 million letter of credit sub-facility, (the “ABL Facility”). The ABL Facility is secured on a first-priority basis by accounts receivable, cash and inventory of Postmedia Network and any related assets of the Company (the “ABL Collateral”) and on a third priority basis by the Term Loan Collateral. The ABL Facility currently bears interest at either bankers acceptance rates plus 3.75% or Canadian prime plus 2.75%. The proceeds of the loans under the ABL Facility are permitted to be used to finance the working capital needs and general corporate purposes of the Company. There are limitations on the Company’s ability to incur the full $60 million of commitments under the ABL Facility. Availability is limited to the lesser of a borrowing base and $60 million, in each case subject to reduction for a required excess availability amount of $15 million. As at August 31, 2011 the Company had no amounts drawn on the ABL Facility (2010 – nil) and had availability of $37.3 million (2010 - $35.1 million). Included in other assets at August 31, 2011 are financing fees of $2.3 million (2010 - $3.2 million) with respect to the ABL Facility. Amortization expense in respect of the financing fees of $0.8 million for the year ended August 31, 2011 (for the period ended August 31, 2010 - $0.1 million), is included in interest expense. As a result of the dissolution of National Post discussed in note 1, Postmedia Network’s financing arrangements are now guaranteed solely by its parent Postmedia. Such guarantees are full, unconditional and joint and several. Postmedia has no material independent assets or operations and as a result supplemental consolidating financial information for the year ended August 31, 2011 and the period ended August 31, 2010 has not been presented. Principal undiscounted minimum payments of long-term debt, based on terms existing at August 31, 2011 are as follows: Thereafter Interest expense relating to long-term debt for the year ended August 31, 2011 was $79.1 million (for the period ended August 31, 2010 - $12.3 million). 26 12. PENSION, POST-RETIREMENT AND POST-EMPLOYMENT BENEFITS The Company has a number of funded and unfunded defined benefit plans, as well as defined contribution plans, that provide pension and post retirement and post-employment benefits to its employees. The defined benefit pension plans are based upon years of service and final average salary. The Company has measured its accrued benefit obligation and the fair value of plan assets for accounting purposes as at August 31, 2011. Information on the Company’s pension, post-retirement and post-employment benefit plans are as follows: Post-retirement and post- Pension benefits (1) employment benefits (2) Plan Assets Fair value of plan assets - beginning of year - - - Fair value of plan assets - at Acquisition Date - - - Actual returns on plan assets - - Employer contributions Employee contributions - - Benefits paid ) Fair value of plan assets end of period - - Benefit Obligations Benefit obligations - beginning of year - - Benefit obligations - at Acquisition Date - - Accrued interest on benefits Current service costs Benefits paid ) Curtailment gains ) - ) - Past service costs - - - Actuarial loss (gain) ) ) Benefit obligations end of period The Company's net benefit obligations are determined as follows: Benefit obligations Fair value of plan assets - - Plan deficits ) Unamortized net actuarial loss (gain) ) ) Unamortized past service costs - - - Net benefit obligations ) As at August 31, 2011, none of the Company’s defined benefit pension plans were fully funded. Post-retirement plans are non-contributory and include health and life insurance benefits.The assumed health care cost trend rates for the next year used to measure the expected cost of benefits covered for the post-retirement health and life plans were 8.5% for medical, to an ultimate rate of 4.6% over 18 years to 2029.A one percentage point increase in assumed health care cost trend rates would have increased the service and interest costs, and the obligation by $0.6 million and $5.8 million, respectively.A one percentage point decrease in assumed health care cost trends would have lowered the service and interest costs, and the obligation by $0.5 million and $4.7 million, respectively. 27 As at August 31, 2011, the accrued pension benefit liability of $60.5 million (2010 - $79.5 million) and the accrued post-retirement and post-employment liability of $71.9 million (2010 - $68.8 million) are included in accrued pension, post-retirement, post-employment and other liabilities on the consolidated balance sheet The investment strategy for pension plan assets is to utilize a balanced mix of equity and fixed income portfolios to earn a long-term investment return that meets the Company’s pension plan obligations. Active management strategies and style diversification strategies are utilized in anticipation of realizing investment returns in excess of market indices. The compensation and pension committee, comprised of certain members of the Company’s Board of Directors, is appointed by the Board of Directors to oversee and monitor the management and overall governance of the pension and retirement plans sponsored and administered by the Company. The compensation and pension committee, among other things, oversees the investment strategy for the pension plan assets, including adopting the Company’s investment policy and monitoring compliance with the policy, appoints the investment fund managers and reviews their performance. The utilization of investment fund managers who adopt different style mandates allows the Company to achieve a diversified portfolio and reduce portfolio risks. The Company's investment policy addresses the permitted and prohibited investments for the plan assets including restrictions on the fixed income quality, and quantity of investments in various asset classes as follows: · The fixed income quality restrictions include a minimum rating of “BBB” from the Dominion Bond Rating Services or equivalent for bonds and debentures; a minimum rating of “R-1” from the Dominion Bond Rating Services or equivalent for short-term investments; and a minimum rating of “P-1” or equivalent for preferred stock. · The quantity of investments allowed in various asset classes ranges from 5% to 45% and contains restrictions such that no single equity holding shall exceed 10% of the book value of plan assets, no single equity holding shall exceed 15% of the market value of an investment managers equity portfolio, no single equity holding will exceed 30% of the voting shares of any such corporation, no more than 10% of any investment managers bond portfolio may be invested in bonds of any such company other than bonds of the federal government or bonds of any such provincial government with a minimum rating of AA and no more than 15% of the market value of any investment managers bond portfolio may be invested in bonds with a rating of BBB or equivalent. · Investment managers are prohibited from making direct investments in resource properties, mortgages, venture capital financing, bonds of foreign issuers, investing in companies for the purposes of managing them, purchasing securities on margin or making short sales. · The pension plans are not permitted to invest in debt or equity securities of the Company. The pension plans have an asset mix as of August 31, 2011, as follows: Actual Target (1) Fair value hierarchy Canadian equities 37
